Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay A. Stelacone on April 15, 2021.
The application has been amended as follows: 
Canceled claims 4, 10, 19-21 and 25.
Amended claim 1 as follows:
1. (Currently Amended) A package of connected runs of communication material having a predetermined length, the package comprising: 
a first run of communication material having an end terminated with a first coupling element comprising a first outer coupler sleeve having a diameter greater than a diameter of the first run of communication material;
comprising a second outer coupler sleeve having a diameter greater than a diameter of the second run of communication material; and 
a connecting device configured to couple the first coupler sleeve of the first run of communication material with the second coupler sleeve of the second run of communication material in a non-electrically connected axially-spaced configuration, the connecting device including: 
an elongated body portion having a length, a first end, and a second end, wherein the first end and the second end are at opposite ends along the length of the body portion;


wherein the first end of the connecting device includes a first separating member configured to engage the first outer coupler sleeve, and the second end of the connecting device includes a second separating member configured to engage the second outer coupler sleeve, wherein the first and second separating members comprise opposing resilient gripping members which extend in a direction transverse to the length of the body portion and each comprise an opening for receiving a respective one of the outer coupler sleeves; 
wherein the first and second runs of communication material are coupled together by the connecting device and are wound in a bundle and configured to be received on a reel; and
wherein the first run of communication material and the second run of communication material are configured to be separated from one another by applying force on the first coupling element and the second coupling element in opposite directions transverse to the length of the body portion such that the outer coupler sleeves disengage from the separating members
Amended claim 11 as follows:
11. (Currently Amended) The packaging system of claim [[10]] 30, wherein each run of the plurality of runs of communication material comprises a run of coaxial cable, and wherein the first coupling element and the second coupling element each comprise a coaxial cable connector.  
Amended claim 23 as follows:
23. (Currently Amended) The packaging system of claim [[10]] 30, wherein the first end and the second end extend in a same direction from the body portion.  
Amended claim 24 as follows:
24. (Currently Amended) The packaging system of claim [[10]] 30, further comprising:
a reel; 

Amended claim 26 as follows:
26. (Currently Amended) The packaging system of claim [[25]] 30, wherein the first separating member is configured to engage the first outer coupler sleeve, and the second separating member is configured to engage the second outer coupler sleeve.
Amended claim 27 as follows:
27. (Currently Amended) The packaging system of claim [[25]] 30, wherein the first outer coupler sleeve has a first sleeve length extending from a first sleeve end to a second sleeve end, and the second outer coupler sleeve has a second sleeve length extending from a first sleeve end to a second sleeve end; 
wherein the first sleeve ends of the first and second outer coupler sleeves face one another; and 9Application No. : 15/478,240Attorney Docket No.: 0374.0325-CON 
wherein the length of the body portion of the connecting device is greater than a combined length of the first sleeve length and the second sleeve length such that the body portion is configured to extend beyond the second sleeve ends, the first separating member is configured to engage the first [[flexible segment]] run of communication material, and the second separating member is configured to engage the second [[flexible segment]] run of communication material.
Amended claim 28 as follows:
28. (Currently Amended) A package of connected runs of communication material having a predetermined length, the package comprising: 
comprising a first outer coupler sleeve having a diameter greater than a diameter of the first run of communication material;
a second run of communication material having an end terminated with a second coupling element comprising a second outer coupler sleeve having a diameter greater than a diameter of the second run of communication material; and 
a connecting device configured to couple the first coupler sleeve of the first run of communication material with the second coupler sleeve of the second run of communication material in a non-electrically connected axially-spaced configuration, the connecting device including: 
an elongated body portion having a length, a first end, and a second end, wherein the first end and the second end are at opposite ends along the length of the body portion; 


wherein the first end of the connecting device includes a first separating member configured to engage the first [[outer sleeve]] run of communication material, and the second end of the connecting device includes a second separating member configured to engage the second [[outer sleeve]] run of communication material, wherein the first and second separating members comprise opposing resilient gripping members which extend in a direction transverse to the length of the body portion and each comprise an opening for receiving a respective one of the runs of communication material; 
wherein the first outer coupler sleeve has a first sleeve length extending from a first sleeve end to a second sleeve end, and the second outer coupler sleeve has a second sleeve length extending from a first sleeve end to a second sleeve end; 
wherein the first sleeve ends of the first and second outer coupler sleeves face one another; 
wherein the length of the body portion of the connecting device is greater than a combined length of the first sleeve length and the second sleeve length such that the body portion is configured to extend beyond the second sleeve ends
wherein the first and second runs of communication material are coupled together by the connecting device and are wound in a bundle and configured to be received on a reel; and 
wherein the first [[flexible segment]] run of communication material and the second [[flexible segment]] run of communication material are separable from one another in response to disengaging the connecting device therefrom.  
Amended claim 29 as follows:
29. (Currently Amended) A package of claim 28, wherein the first run of communication material and the second run of communication material are configured to be separated from one another by applying force on the first coupling element and the second coupling element in opposite directions transverse to the length of the body portion such that the runs of communication material disengage from the separating members
Inserted new claim 30 as follows:
30. (New) A packaging system, comprising: 
a plurality of runs of communication material, each of the runs of communication material having a predetermined length and opposing first and second ends, the first end of each run of communication material being terminated with a first coupling element comprising a first outer coupler sleeve having a diameter greater than a diameter of the run of communication material, and the second end of each run of communication material being terminated with a second coupling element comprising a second outer coupler sleeve having a diameter greater than a diameter of the run of communication material; and 
a plurality of connecting devices, each connecting device being configured to couple the first coupler sleeve of a first run of the plurality of runs of communication material with the second coupler sleeve of a second run of the plurality of runs of communication material in a non-electrically connected axially-spaced configuration, each connecting device including: 
an elongated body portion having a length, a first end, and a second end, wherein the first end and the second end are at opposite ends along the length of the body portion;
wherein the first end of the connecting device includes a first separating member configured to engage the first outer coupler sleeve or the first run of communication 
wherein the first and second runs of communication material are coupled together by the connecting device and are wound in a bundle and configured to be received on a reel; and
wherein the first run of communication material and the second run of communication material are configured to be separated from one another by applying force on the first coupling element and the second coupling element in opposite directions transverse to the length of the body portion such that the outer coupler sleeves or runs of communication material disengage from the separating members.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, 28 and 30, Kikuchi et al. (US 3,994,607) in view of Carson et al. (US 2002/0130058) disclose the claimed package with the exception of wherein the first and second separating members comprise opposing resilient gripping members which extend in a direction transverse to the length of the body portion and each comprise an opening for receiving a respective one of the outer coupler sleeves or runs of communication material.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

04/15/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619